                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
    UNITED STATES DISTRICT COURT                                       DOC #: _________________
    SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/2/2019
     ------------------------------------------------------------- X
                                                                   :
     DERRICK PERKINS,                                              :
                                                                   :
                                                                   :
                                                   Plaintiff,      :
                                                                   :      1:18-cv-3590-GHW
                                  -v-                              :
                                                                   :          ORDER
                                                                   :
     ADA PRESLEY, WARDEN, NYCDOCS;                                 :
     CAPTAIN TUNSIL, FOOD SERVICE                                  :
     SUPERVISOR, NYCDOCS; CAPTAIN                                  :
     LUE, NYCDOCS; CAPTAIN KELLER,                                 :
     NYCDOCS; CORRECTION OFFICER                                   :
     LANI, NYCDOCS; DAVID VILABREA,                                :
     MEDICAL DOCTOR, NYCDOCS;                                      :
     CORRECTION OFFICER TORRES,                                    :
     NYCDOCS; CAPTAIN VASQUEZ,                                     :
     NYCDOCS,                                                      :
                                                                   :
                                                Defendants. :
                                                                   :
     ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

        During the telephone conference held on November 25, 2019, both Plaintiff and Defendants

confirmed that neither side will be seeking expert discovery in this case. The Court understands that Mr.

Perkins has lost Defendants’ responses to his interrogatories, which were sent months ago. For that

reason, the Court also understands that defense counsel provided Mr. Perkins with copies of Defendants’

responses to his interrogatories at Mr. Perkins’ deposition on November 27, 2019. For the reasons stated

on the recording during the telephone conference held on November 25, 2019, Mr. Perkins must inform

the Court no later than December 4, 2019 if there are problems with Defendants’ responses to his

interrogatories that he believes he needs to raise with the Court. Any request to reopen discovery must

be received by the Court by December 11, 2019. Because of the possibility that Mr. Perkins will seek to

reopen discovery, the deadline for a letter requesting a pre-motion conference on motions for summary

judgment in accordance with the Court’s Individual Rules of Practice is extended until December 18,

2019, assuming that Mr. Perkins does not request additional time for further discovery.
      The Clerk of Court is directed to mail a copy of this order to Plaintiff by certified mail.

      SO ORDERED.

Dated: December 2, 2019
       New York, New York                               __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
